         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
      v.
                                                      No. 1:20-cr-10218-DPW
 GENNARO ANGIULO,

        Defendant


                     GOVERNMENT'S SENTENCING MEMORANDUM

       The United States respectfully submits this memorandum in support of its sentencing

recommendation for the Defendant Gennaro Angiulo (“Defendant” or “Angiulo”) of

incarceration for twenty-seven months, supervised release for two years, a special assessment of

$200, forfeiture in the amount of $430,000 and restitution to the Internal Revenue Service

(“IRS”) in the amount of $1,769,486. This sentence is warranted based upon the Defendant’s

conduct over many years in evading payment of taxes by having checks cashed so that he could

pay his employees in part in cash every Friday. This below-guideline sentence is also warranted

based upon the defendant’s history and characteristics – including his failure to pay payroll taxes

resulting in multiple prior federal tax liens for tax years 2002 through 2006. A multi-year term

of incarceration is also necessary to provide appropriate deterrence and to avoid sentencing

disparities between this defendant and similarly situated tax violators as well as between such a

white-collar defendant and others in the criminal justice system.

I.     STATEMENT OF OFFENSE

       On November 2, 2020, pursuant to a plea agreement pursuant to Fed. R. Crim. P.

11(c)(1)(C), Angiulo pleaded guilty to an Information alleging one count of Failure to Collect or

Pay Over Tax in violation of 26 U.S.C. § 7202 and one count of Evading Cash Transaction

Reporting Requirements in violation of 31 U.S.C. § § 5324(a)(1) and (d)(2).
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 2 of 12




       Angiulo owns and operates GJ Towing, Inc. (“GJ Towing”), a vehicle towing and recovery

business in Revere, Massachusetts. From at least 2008 through early 2018, Angiulo caused GJ

Towing to pay a large portion of its employees’ wages “under the table.” He did this by regularly

cashing or having his employees cash checks received by the business or written to cash or to

himself at various check cashing businesses. He grouped checks in amounts of $10,000 or less to

avoid cash transaction reporting (CTR) reporting requirements.

       This was not an occasional thing – throughout this nearly ten-year period, Angiulo and/or

his employees cashed checks multiple times a week. Each Friday, Angiulo or another employee

met with his employees in the GJ Towing Dispatch room and handed out their cash wages to avoid

paying federal employment taxes.

       Thus, to carry out these crimes, Angiulo involved many of his employees, including loyal

employees of many years who served as bookkeepers and accountants. He regularly sent his

employees to two separate check cashers on the same day to cash checks. Between 2014 and early

January 2018, he cashed GJ Towing customer checks in groups totaling between $9,000 and

$9,999 hundreds of times. The government estimates that Angiulo structured transactions by

cashing checks in amounts of $10,000 or under totaling approximately $3,394,968.

       Angiulo caused GJ Towing to file IRS Forms 941 that he knew were false in that they

underreported the wages received by GJ Towing’s employees and the payroll taxes due. In so

doing, Angiulo caused GJ Towing and its employees to underpay federal payroll taxes, including

Medicare and Social Security, by at least $1,769,486. In addition, for at least the tax periods from

January 2014 through June 2017, Angiulo caused GJ Towing to fail to pay payroll taxes on the

portion of the payroll that the company did report, causing an additional tax loss of at least

$1,610,447.



                                                 2
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 3 of 12




       THE PARTIES’ POSITION ON GUIDELINES

       Pursuant to the plea agreement, the parties agree that the Defendant’s total offense level

under the Guidelines are calculated as follows:


       1.      Failure to Account for and Pay Over Tax in Violation of 26 U.S.C. § 7202

               a) Defendant’s base offense level is 22, because the tax loss caused by his offense,
                  including all relevant conduct, is more than $1,500,000 but not more than
                  $3,500,000 (USSG § 2T4.1(I);

       2.      Evading Cash Transaction Reporting, 31 U.S.C. § 5324(a)(1)

               a) Defendant’s base offense level is 22 (6 +16), because the amount of funds
                  structured including all relevant conduct is more than $1.5 million and less than
                  $3.5 million (USSG § S1.3(2) & 2B1.1(b)(I);

               b) Defendant’s offense level is increased by 2 because the Defendant committed
                  the offense as part of a pattern of unlawful activity involving more than
                  $100,000 in a 12-month period. (USSG § 2S1.3(b)(2);

       3.      Grouping and Acceptance of Responsibility

               a) Defendant’s total offense level is 24 because the tax and evading cash
                  transaction reporting charges are closely related counts that group together.
                  (USSG § 3D1.2(d);

               b) Defendant’s offense level is decreased by three, because Defendant has
                  accepted responsibility for Defendant’s crimes (USSG § 3E1.1).


        Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the U.S. Attorney and Defendant have agreed

that the following is a reasonable and appropriate disposition of this case:


                a) a sentence within the following range: home confinement for a period of
                   18 months and incarceration for a period of 27 months;

                b) 24 months of supervised release;

                c) a mandatory special assessment of $200, which Defendant must pay to the
                   Clerk of the Court by the date of sentencing;



                                                  3
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 4 of 12




                d) forfeiture in the amount of $430,000; and

                e) restitution in the amount of $1,769,486 to the Internal Revenue Service.

II.    APPLICATION OF GUIDELINES AND SECTION 3553(a) FACTORS

         The Guidelines “serve as the starting point for the district court’s decision and anchor

 the court’s discretion in selecting an appropriate sentence.” United States v. Molina-Martinez,

 136 S. Ct. 1338, 1349 (2016). Once the sentencing court has established the Guidelines

 Sentencing Range (including a consideration of any applicable departures), it must then

 evaluate the sentencing factors set out in 18 U.S.C. § 3553(a). United States v. Dixon, 449 F.3d

 194, 204 (1st Cir. 2006). The goal is to fashion “a sentence sufficient, but not greater than

 necessary,” for the achievement of the legitimate objectives of sentencing. 18 U.S.C. §

 3553(a); Dixon, 449 F.3d at 204.

         In this case, the 3553(a) factors also support the sentence recommended by the

 Government here. The Government’s agreement to a Fed. R. Crim. P. 11(a)(1)(C) plea with a

 range is not an indication that it deems a sentence of home detention appropriate here. To the

 contrary, the government submits that a sentence of more than two years of incarceration is the

 appropriate sentence here based upon all the 3553(a) factors as set forth below.

       A. Nature, Circumstances, and Seriousness of the Offenses

       Defendant’s crimes are serious and extensive. The defendant was a successful business

owner with significant wealth. His towing company makes its wealth in part by towing cars of

people who have violated parking regulations. He receives contracts from the state for towing

work. In these, and many other ways, he and his businesses benefit from government services.

But rather than pay his fair share of those services, the defendant went to great efforts year after

year for nearly ten years to evade tax obligations by cashing checks, structuring the funds to


                                                  4
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 5 of 12




avoid detection and using the cash to pay employees under the table.

       Moreover, by failing to report and pay employment taxes on much of the payroll for his

employees, defendant did not merely evade taxes. He also involved his many employees in tax

crimes and reduced his employees’ long-term benefits. Later in life, when these employees

claim Social Security benefits, they will not get credit for the cash wages they received because

they and their employer did not report the wages or pay over Social Security or Medicare taxes

on a significant portion of their earnings for many years.

       B. History and Characteristics of the Defendant

       This is not the first time Angiulo has had tax issues. Federal tax liens totaling $1,332.076

were filed against GJ Towing for unpaid quarterly taxes between about 2002 and 2006. In about

2011, Angiulo agreed to a monthly payment plan with the IRS to pay off this debt in regular

installments until about 2011. In about late 2012, however, Angiulo stopped making any payroll

tax payments to the IRS, even on the portion of employees’ income he was reporting. Also, it

appears that Angiulo did not report a salary or receive a W-2 himself from GJ Towing for tax years

2009-2012 and 2014 to 2017.

       Thus, this ten-year history of cashing checks, paying cash under the table and

underreporting is not an aberration for the defendant or an isolated incident. Having gotten

caught not paying his employment taxes for years in the past, and had multiple federal tax liens

against his business, the defendant concealed his failure to pay his employees payroll taxes – by

paying them in cash and cashing checks and keeping the funds out of the corporate accounts.

This is the defendant’s way of doing business. He involved his many employees and his trusted

staff in the crimes, week after week, year after year. This is part of who the defendant is - a




                                                 5
           Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 6 of 12




person who is so determined not to pay his fair share of taxes that even after getting federal tax

liens, he continued to pay his employees in cash to try to hide payroll from the IRS.

       If Angiulo wanted to provide better compensation for his employees, he certainly could

have done so – by paying them more. He is a man of considerable wealth with three apparently

quite profitable businesses in addition to his real estate holdings. In October 2016, Angiulo

applied for a mortgage and the loan application stated that Anguilo’s net worth was over $15

million and that the co-applicant, his mother Barbara Lombard’s net worth was also over $15

million. He had no financial need to underreport his taxes all these years. He was just

determined to cheat the IRS and his fellow citizens year after year.1 When a person of such

wealth, opportunity and influence over others takes advantage of their position for no reason

other than to have more money, a serious sentence of incarceration is merited.

                C. Need to Promote Respect for the Law and Just Punishment

       Nor is such a tax crime one that does not merit jail time. To the contrary, jail time is

particularly important in tax crimes where there is such a financial incentive to commit the

crime. The criminal tax laws are designed to protect the integrity of the nation’s tax system,

which is dependent upon a system of voluntary compliance. The tax laws of our country, in

effect, reflect an honor system under which citizens are required to cooperate with the

government. It is vital that when a citizen is non-compliant, that citizen is appropriately

punished. See United States v. Zukerman, 897 F.3d 423, 427 (2d Cir. 2018) (explaining that

“‘tax crimes represent an especially damaging category of criminal offenses,’ which ‘strike at

the foundation of functioning government’”) (citations omitted).


       1
        The defendant also may raise certain health issues and the existence of the current
pandemic. These issues, however, can be addressed, if necessary, by a deferral of the
defendant’s report date and should not affect the length of his incarceration.
                                                 6
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 7 of 12




       Here, Angiulo has already failed to pay payroll taxes in the past and was given many

years to repay those obligations, pay his back taxes and comply with the tax laws. Instead, he

embarked on a course of further concealing his conduct to evade his tax obligations and those of

his employees. Week after week, year after year, he cashed checks under the CTR reporting

threshold and paid the employees on Fridays in whole or part in cash. This long-term pattern

of behavior demonstrates a very deliberate effort to violate the law.

       D. Need to Afford Adequate Deterrence

       The Sentencing Guidelines provide that deterrence should be the primary consideration

when sentencing defendants for tax crimes. Because of the limited number of criminal tax

prosecutions relative to the estimated incidence of such violations, deterring others from

violating the tax laws is of the utmost importance when punishing criminal tax violations.

USSG § 2T1, introductory cmt. (2016). Here, the Defendant’s willful refusal to pay his fair

share, along with his continued conduct after failure to pay and tax lien, demonstrate that both

specific and general deterrence are necessary.

       As to specific deterrence, this defendant’s history of having already gotten away with

not paying taxes and removing a federal tax lien before, make clear that he himself needs a

serious sentence to deter him from his continued efforts to avoid paying taxes.

       Such a sentence is also necessary to serve the purposes of general deterrence. Failure to

sentence Angiulo, a wealthy and successful businessman who committed tax crimes for years,

having already been caught not paying the taxes due, to a significant term of incarceration would

send the wrong message – the message “that would-be white-collar criminals stand to lose little

more than a portion of their ill- gotten gains and practically none of their liberty.” United States

v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). It is important both to “the deterrence of white-



                                                  7
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 8 of 12




collar crime (of central concern to Congress)”, and “the minimization of discrepancies between

white- and blue-collar offenses, and limits on the ability of those with money or earning potential

to buy their way out of jail.” United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (cited

and quoted with approval in United States v. Levinson, 543 F.3d 190, 197 (3d Cir. 2008) (noting

that “probationary sentences for white-collar crime raise concerns of sentencing disparities

according to socio-economic class.”). See also United States v. Sample, 901 F.3d 1196, 1198-

1201 (10th Cir. 2018) (vacating sentence for white-collar defendant sentenced to probation to

allow him to work and repay victims as impermissibly sentencing based on the defendant’s

income); United States v. Kuhlman, 711 F.3d 1321, 1329 (11th Cir. 2013) (“The Sentencing

Guidelines authorize no special sentencing discounts on account of economic or social status.”);

United States v. Prosperi, 686 F.3d 32, 47 (1st Cir. 2012) (“[I]t is impermissible for a court to

impose a lighter sentence on white-collar defendants than on blue-collar defendants because it

reasons that white-collar offenders suffer greater reputational harm or have more to lose by

conviction.”); United States v. Stall, 581 F.3d 276, 286 (6th Cir. 2009) (“We do not believe

criminals with privileged backgrounds are more entitled to leniency than those who have nothing

left to lose.”); United States v. Ture, 450 F.3d 352, 359 (8th Cir. 2006) (explaining that deciding

against imprisonment because a defendant “owes a substantial amount of back taxes, interest,

and penalties . . . is entirely improper and . . . results in bad public policy”); United States v.

Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999) (“Business criminals are not to be treated more

leniently than members of the ‘criminal class’ just by virtue of being regularly employed or

otherwise productively engaged in lawful economic activity.”). Cf. 28 U.S.C. § 994(d)(11)

(requiring that the Commission “shall assure that the guidelines and policy statements are




                                                   8
         Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 9 of 12




entirely neutral as to the race, sex, national origin, creed, and socioeconomic status of

offenders”).

       Thus, the fact that the defendant is a business owner and committed a non-violent crime

 should not result in his not serving jail time for his extensive criminal conduct. It is not a fair

 system of justice if those with means and who own businesses can avoid jail time by virtue of

 arguing that incarceration will disrupt the running of their business or the employment of others.

 Moreover, the defendant has had ample time while this plea was being negotiated and before

 sentencing to arrange for his business to be managed by others in his absence, as he has

 apparently begun to do by transferring certain control to his sister.

       General deterrence through serious sentences for criminal tax fraud is an essential means

of minimizing the ever-increasing amount of money estimated to be lost each year through tax

fraud. The IRS’s study of tax compliance estimates that only 83.1% of individuals are

compliant, leaving a yearly tax gap of over $458 billion dollars in unreported and uncollected

taxes. See “Tax Gap Estimates for Tax Years 2008-2010,” April 2016 (Att. O). Hundreds of

billions of dollars are lost annually because people like Angiulo – who otherwise take full

advantage of what this country offers – shirk their responsibilities as American taxpayers.

       Widespread noncompliance with the tax laws is thus an important consideration when

sentencing for tax offenses. Meaningful sentences that through their terms speak loudly are

necessary to deter such conduct. Absent such deterrence, others with the means and opportunity

to enrich themselves at the cost of other taxpayers will cynically conclude that the potential

rewards of such criminal activity outweigh the risks of being caught and punished. The

sentence in this case should send a strong message to would-be tax cheats that a significant term

of imprisonment is a reality for willful tax fraud. The sentence should also assure law-abiding



                                                  9
        Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 10 of 12




taxpayers that they are not foolish for paying their fair share of taxes.

       Our tax system depends on the voluntary compliance of honest taxpayers. A serious

sentence of imprisonment promotes voluntary compliance by making clear that there are

consequences for hiding income from the government. Sentencing Angiulo to a significant

multi-year term of incarceration will convey the message to others that systematic and repeated

efforts to cheat on one’s taxes will be met with strong punishment.

       E. The Need to Avoid Unwarranted Sentence Disparities Among Defendants Guilty of
          Similar Conduct

       The legislative history of the Sentencing Reform Act of 1984, which created the United

States Sentencing Commission, made clear that one of the Act’s goals was to rectify the serious

problem in the criminal justice system that white-collar offenders were not being adequately

punished. See S. Rep. No. 98-225, at 77 (1983) (“[S]ome major offenders, particularly white-

collar offenders . . . frequently do not receive sentences that reflect the seriousness of their

offenses.”). Then-Judge Breyer, an original member of the Sentencing Commission, explained:

        The Commission found in its data significant discrepancies between pre-
        Guideline punishment of certain white-collar crimes, such as fraud, and other
        similar common law crimes, such as theft. The Commission’s statistics indicated
        that where white collar fraud was involved, courts granted probation to offenders
        more frequently than in situations involving analogous common law crimes;
        furthermore, prison terms were less severe for white-collar criminals who did not
        receive probation. To mitigate the inequities of these discrepancies, the
        Commission decided to require short but certain terms of confinement for many
        white collar offenders, including tax, insider trading, and antitrust offenders, who
        previously would have likely received only probation.

 See Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which
 They Rest, 17 Hofstra L. Rev. 1, 20-21 (1988).

       In considering the issue of unwarranted disparities in sentences, the Court should

 consider the need to avoid sentencing disparities between this crime and other crimes motivated

 by the desire to obtain money. The need to avoid disparities between such crimes and the gulf

                                                  10
        Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 11 of 12




 between white collar sentences and non-white collar sentences calls strongly for a serious

 sentence here where a prominent businessman chose for many years to deliberately flout the

 law and cheat his fellow-taxpayers.

       To put the defendant’s crimes in context, according to the IRS Tax Statistics, the average

sentence for a tax case in 2020 was 44 months. https://www.irs.gov/pub/irs-pdf/p3583.pdf,

(Appendix at p. 67). According to Sentencing Commission Statistics for 2019, the median loss

in tax cases was $296,429 and the average sentence was 16 months imprisonment for tax cases

and 68 months for money laundering cases. https://www.ussc.gov/sites/default/files/pdf/research-

and-publications/annual-reports-and-sourcebooks/2019/Table15.pdf. Angiulo’s tax loss, even

before the enhancement for structuring, is thus almost exactly the average for 2019 and his

recommended sentence of 27 months is also consistent with the range of sentences nationally for

such offense. Here, the tax loss of more than $3 million is almost ten times the average loss.

Moreover, 86.6% of the cases involved loss amounts of $1.5 million or less. Thus, Angiulo’s tax

loss alone puts him not at the average of sentence, but in the top 15%. The requested sentence is

thus appropriate in comparison to sentences received by other tax offenders and an appropriate,

reasonable and not more than necessary sentence for a serious multi-year tax crime by the

business owner.

                                    CONCLUSION

        Defendant made a deliberate choice to take advantage of the federal tax system for

 personal profit at the expense of the United States and other honest taxpayers. The

 Government respectfully submits that the below-guideline sentence of twenty-seven months is

 sufficient, but not greater than necessary, to achieve the purposes set forth in 18 U.S.C. § 3553.




                                                11
        Case 1:20-cr-10218-DPW Document 26 Filed 02/23/21 Page 12 of 12



                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Sara Miron Bloom
                                             SARA MIRON BLOOM
                                             Assistant United States Attorney
                                             John Joseph Moakley United States Courthouse
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3265

Dated: February 23, 2021



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/ Sara Miron Bloom
                                             Sara Miron Bloom
                                             Assistant United States Attorney


Date: February 23, 2021




                                                12
